991 F.2d 795
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Isom MOSES, Plaintiff-Appellant,v.John T. DAMRON, Attorney, Corrections Cabinet;  Karen S.Defew, Administrator of Offender Records,Defendants-Appellees.
No. 92-6464.
United States Court of Appeals, Sixth Circuit.
March 31, 1993.

Before RYAN and SUHRHEINRICH, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
William Isom Moses, a pro se Kentucky prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary relief, Moses sued John T. Damron, an attorney with the Kentucky Corrections Cabinet, and Karen S. Defew, a record keeper with the Kentucky Corrections Cabinet, for allegedly filing false documents in their answer to Moses's petition for a federal writ of habeas corpus.   The defendants were sued in their individual capacities.


3
The case was referred to a magistrate judge who recommended that the complaint be dismissed as frivolous pursuant to 28 U.S.C. § 1915(d).   He also recommended that the portion of the complaint which could be construed as a motion to strike defendants' answer be consolidated with Moses's pending habeas action.   Upon de novo review, in light of Moses's objections, the district court adopted the magistrate judge's report and dismissed the case.   In this timely appeal, Moses raises numerous arguments.


4
Upon review, we conclude that the district court did not abuse its discretion in dismissing Moses's complaint as frivolous pursuant to 28 U.S.C. § 1915(d).   See Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992).   Moses's arguments are meritless.


5
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.